DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.  Claims 2 and 4-21 are now pending.  The Examiner acknowledges the amendments to claims 2, 4-6, 11, 13, 16 and 17. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: the examiner suggests Appropriate correction is requested.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 has been amended to recite “an ear piece adjustment structure”.  The specification as originally filed appears to reference only one “Ear piece” at [0142] of the publication, however this ear piece is not located at the distal end of a pair of rearwardly-extending arms which extend rearwardly from a main frame supported by a nose of the subject, nor does it appear to adjust a position and/or shape of the distal end of the arms based on the drawings or specification as originally filed.  While the specification appears to have support for an ear sensor holder which is attached to a slider arm [0088], and which together slide in and out of a side arm [0101] (the combination of which could be deemed “adjustable”), the specification as originally filed does not appear to have support for an “ear piece” in combination with the above claimed features given the teaching of the “ear piece” in paragraph [0142].   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, the limitation “ear piece adjustment structure” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it contains a generic placeholder such as “structure” modified by functional language (“adjustment”) however, it further recites an “ear piece” however it does not appear that the ear piece would the structure for performing the claimed “adjustment”.   The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Further regarding claim 2, the language/grammar “an ear piece adjustment structure” is indefinite as it is unclear if the claim is reciting an ear piece coupled/integral with an adjustment structure or just an adjustment structure.  For purposes of examination, the claim will be construed to require both an ear piece at the distal end of each of the rearwardly-extending arms, and a structure configured to adjust the ear pieces also at the distal end of each of the rearwardly-extending arms.
At line 1 of claim 5, it is unclear which “the ear piece adjustment structure” is being referenced as claim 2 recites an ear piece adjustment structure of each of the pair of rearwardly-extending arms. A suggested amendment to claim 5 at line 1 is –each ear piece adjustment structure--.
At line 3 of claim 6, it is unclear if “two rearwardly-extending arms” are the same as or different than “a pair of rearwardly-extending arms” recited at line 7 of claim 2 or “the rearwardly-extending arms” recited at line 3 of claim 5.  
Claim 6 at line 4 recites the limitation "the two rearwardly-extending adjustable arms".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 17, it is unclear if “rearwardly-extending arms” are the same as or different than “a pair of rearwardly-extending arms” recited at line 7 of claim 2.  A suggested amendment to claim 17 is: --said rearwardly-extending arms-- or --said pair of rearwardly-extending arms--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (U.S. Pub. No. 2015/0313496).  Regarding claim 20, Connor discloses an apparatus for obtaining electroencephalography (EEG) signals, comprising: a plurality of electrodes in 14807,14808,14806 for providing electrical stimulation and/or measuring EEG signals when respectively positioned relative to a head of a subject (Fig. 148 and [0986]; [0995], [0996] and [1019] - EEG); a main body 14801 configured to be positioned on a top of the head of the subject (“main body” is of a pair of eyeglasses as shown in Fig. 148 which are “configured to be positioned” on a top of a head of the subject [0986]; eyeglasses are commonly positioned on a top of the head of a wearer); an adjustable top arm (“forehead ascending member”) 14804 configured to extend forwardly from the main body 14801, along the top of the head, to adjustably position a first 14808 of the plurality of electrodes (Fig. 148 and [0986]; [0994]: “forehead ascending member” 14804 allows adjustable positioning); and a plurality of adjustable side arms “at least one lateral ear support member” 14803 ([0986] and Fig. 148; [0987] – “device shown in Fig. 148 can be symmetric with respect to the sides of the person’s head, with similar, symmetric components assumed on both the right and left sides of the person’s head”; at least one “lateral ear support member” adjustable via a hinge and/or spring mechanism [0990]), each side arm 14803 having a first end connected to the main body 14801 (Fig. 148) and a distal end connected to an ear piece in which is situated at least a second one 14806 of the plurality of electrodes (Fig. 148 and [0987] – “device shown in Fig. 148 can be symmetric with respect to the sides of the person’s head, with similar, symmetric components assumed on both the right and left sides of the person’s head”), wherein the side arms 14803 are configured to extend downwardly from the main body 14801 along sides of the subject’s head (Fig. 148), and wherein the earpieces are configured to rest on respective ears of the subject (Fig. 148).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Connor (U.S. Pub. No. 2015/0313496) in view of W.C. Ng et al. (Journal of Materials Processing Technology; 2009).  Regarding claim 21, Connor discloses that the adjustable top arm 14804 supports an electrode 14808 relative to the main body to keep it close to the head of the subject ([0986], [0994] and Fig. 148), wherein the electrode may be a dry electrode [0996]).  However, Connor fails to disclose wherein the electrode is a microspike electrode.  Ng. et al. (hereinafter Ng) discloses a dry, EEG electrode suitable for high efficiency in EEG measurement (see Abstract) and contact with the scalp, wherein micro-spikes on the electrode contains hair on the scalp to enable contact with the dermis of the scalp (page 4435, paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode incorporating a plurality of microspikes as taught by Ng (Fig. 1(a) and (b) and page 4435, paragraph 2), into an apparatus for sensing EEG signals on a head of a user as taught by Connor, as Connor recognizes the necessity of electrodes configured to penetrate the hair and contact the scalp [0994] and Ng discloses that microspike electrodes facilitate increased contact with the scalp of the patient (page 4435, paragraph 2) and effect lower electrode-skin impedance (page 4434 and 4437).

Response to Arguments
19.	Applicant’s arguments filed 13 September 2022 with respect to the rejection of claims 5, 6, 11, 12 and 14-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

20.	Applicant’s arguments filed 13 September 2022 with respect to the rejection of claims 2, 5-9 and 12 under 35 U.S.C. 102(a)(1) citing Connor (‘496) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.

21.	Applicant’s arguments filed 13 September 2022 with respect to the rejection of claim 20 under 35 U.S.C. 102(a)(1) citing Connor (‘496) have been fully considered and are not persuasive.  Regarding claim 20, Applicant contends that the main body of Connor is not "configured to be positioned at the top of the subject's head”. However, this argument is not persuasive. Without any particular limiting definition to what would specifically define "a top of the subject's head", and given that a transverse plane of the head would separate the top (where eyes/hair would reside) and the bottom (wherein chin/teeth would reside), Connor would anticipate a main body (of eyeglass frame) being configured to be positioned at the top of the subject's head. Applicant further contends that the adjustable arm of Connor does not extend from the main body, but rather from a rearwardly-extending arm. However, this argument is not persuasive. The limitation "extending forwardly from the main body" is not being interpreted as a connection between the adjustable top arm and the main body. The adjustable top arm 14804 of Connor is "configured to extend forwardly from the main body" 14801 as it extends in a forward direction of the head as shown in Fig. 148, and as noted by Applicant on page 8 that the main body is at the front of the subject's head, which is being interpreted to constitute a forward direction. It is also noted that while Applicant contends that Connor does not disclose “an adjustable top arm slidable with respect to the main body,” claim 20 only requires an adjustable top arm configured to extend forwardly from the main body, and not “slidable” with respect to the main body.  Applicant further contends that the head-topping structure of the instant application and the more conventional eyeglass frame-like structure of Connor are not analogous, as evident from a comparison between Applicant’s Fig. 33 and Connor’s Fig. 148 as shown (and annotated) in the remarks. In response to applicant's argument that Connor is nonanalogous art, it is noted that the test of whether or not a prior art reference is held to be analogous is with respect to a rejection under 35 U.S.C. 103, however claim 20 is rejected under 35 U.S.C. 102.  In view of the foregoing, the rejection of claim 20 under 35 U.S.C. 102(a)(1) citing Connor (‘496) is maintained.

22.	Applicant’s arguments filed 13 September 2022 with respect to the rejection of claim 21 under 35 U.S.C. 103 citing Connor (‘496) in view Ng et al. have been fully considered and are not persuasive.  It appears that Applicant is referencing the previous art to Connor (‘947), though for purposes of these remarks, it will be taken as the current rejection to Connor (‘496), which was also applied in the previous Office action.  Nonetheless, Applicant contends that Connor and Ng fail to disclose the reverse frame structure of claim 20, from which claim 21 depends.  However, this particular argument is not persuasive as claim 20 does not recite or require “a reverse frame structure”.  Further, Applicant’s argument pertaining to the missing limitations of claim 20 are addressed above.  Applicant further contends that while Ng discloses an EEG electrode with micro spikes, Ng is completely silent as to the manner in which the electrode is placed on the user’s head.  However, this argument is not persuasive.  The claims do not require the manner in which “the electrode is placed on the user’s head.”   Claim 21 does not mention an electrode and further, claim 20 only recites “electrodes for providing…stimulation…or measuring….when respectively positioned relative to a head…” which does not define a manner in which an electrode is placed on a user’s head.  Such a recitation does not imply, either, that the intended use is actually for direct placement on a user’s head, but rather relative to such.  In view of the foregoing, the rejection of claim 21 under 35 U.S.C. 103 citing Connor (‘496) in view Ng et al. has been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791